UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7222


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

GARY CARTER, a/k/a Ya Ya,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:03-cr-00090-F-1)


Submitted:    September 10, 2009          Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Carter, Appellant Pro Se. J. Frank Bradsher, OFFICE OF THE
UNITED STATES ATTORNEY, Rudolf A. Renfer, Jr., Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gary Carter appeals the district court’s order denying

relief on his 18 U.S.C. § 3582(c)(2) (2006) motion.               We have

reviewed the record and find no reversible error.         Accordingly,

we affirm for the reasons stated by the district court.            United

States   v.    Carter,   No.      7:03-cr-00090-F-1   (E.D.N.C.      filed

June 18, 2009; entered June 19, 2009).       We further deny Carter’s

motion   for   appointment   of   counsel.    We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                     2